 
EXHIBIT 10.2

JOINT STATEMENT BY EXECUTIVE BOARD MEMBERS AND MAIN SHAREHOLDERS
OF EXMOVERE HOLDINGS, INC.


The undersigned, representing all the members of Board of Directors and all
shareholders that hold with a minimum of five percent (5%) of all the authorized
and issued shares of the Exmovere Holdings, Inc.(the “Company”) do hereby agree
and undertake that:


 
1.
In anticipation of a successful listing of the Company’s shares on the Deutsche
Boerse, each of the undersigned agrees that he shall in good faith, take all
reasonable steps and do all things necessary to enter into a Lock-up Agreement
for a period of not less than twelve (12) months (the “Lock-up Period). The
effective date of the Lock-up Period shall begin at midnight on the day prior to
the first day of trading on the exchange;



 
2.
The undersigned acknowledge and understand that a Lock-up Agreement prohibits,
among other things, the entering into agreement, agreement in principal, letter
of intent or any other agreement or understanding that does or might reasonably
expect to result in the offer to sell, contract to sell, assign, transfer or
dispose of any share from the period commencing on the first day of trading on
the Deutsche Boerse and continuing until the first anniversary of the first day
of trading.



 
3.
This Joint Statement by Executive Board Members and Main Shareholders may be
executed in counterparts, each of which shall constitute an original, and all of
which, together shall constitute one document



IN WITNESS WHEREOF, the undersigned do affix their signatures below:
 

         
/s/ David Bychkov
  Date:   
June 25, 2010
 
Mr. David Bychkov, Chairman
   
 
 
 
   
 
            /s/ Cheyenne Crow   Date:   
July 2, 2010
  Mr. Cheyenne Crow, Director                             /s/ Robert Doornick  
Date:  
June 14, 2010
  Mr. Robert Doornick, Director                             /s/ William D. Heath
  Date:  
June 16, 2010
  Mr. William “Bill” Heath, Director                             /s/ Joseph
Batty   Date:  
June 14, 2010
  Mr. Joseph Batty, Director                                 Date:       [Name]
       

 